t c memo united_states tax_court craig kenneth martin petitioner v commissioner of internal revenue respondent docket no filed date craig kenneth martin pro_se nicholas r rosado for respondent memorandum findings_of_fact and opinion kerrigan judge this proceeding was commenced under sec_6015 for review of the internal revenue service’s irs or respondent determination that petitioner is not entitled to relief from joint_and_several_liability with respect to his joint federal_income_tax return the issue for our consideration is whether petitioner is entitled to relief under sec_6015 c or f unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are incorporated in our findings by this reference petitioner resided in california when he timely filed his petition petitioner and his former wife were married in they divorced in petitioner remarried in he was previously licensed to practice law in california and practiced law as a solo practitioner petitioner did not timely file a federal_income_tax return his former wife prepared and filed their tax returns he would give her his forms misc miscellaneous income and he would sign the completed return he took no action to ensure that a tax_return was filed and no return was filed until sec_6015 limits our jurisdiction to reviewing respondent’s denial of the specific relief contemplated under sec_6015 120_tc_62 therefore we do not have jurisdiction to decide whether the period of limitations has expired see ogonoski v commissioner tcmemo_2004_52 slip op pincite respondent’s copy of the tax_return has been destroyed and petitioner did not provide a copy respondent examined petitioner’s return respondent’s account transcript for the examination shows an assessment of dollar_figure on date petitioner’ sec_2016 federal_income_tax return reported income of dollar_figure he did not file a tax_return on date petitioner submitted a form_8857 request for innocent spouse relief and requested innocent spouse relief for and on date respondent issued a final appeals determination for which denied relief pursuant to sec_6015 c and f the basis for denial was that the available information did not show that petitioner met the requirements for relief that he knew or had reason to know of the income or deductions that caused the additional tax and that it would not be unfair to hold him responsible for the liability opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after this election is made each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 sec_6015 provides a spouse with three alternatives for relief from joint and several_liability full or partial relief under subsection b proportionate relief under subsection c and if relief is not available under subsection b or c equitable relief under subsection f this court has jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 c and f see sec_6015 we apply a de novo standard of review as well as a de novo scope of review see 132_tc_203 i sec_6015 in order to be entitled to relief under sec_6015 a taxpayer must satisfy the requirements of subparagraphs a through e of sec_6015 petitioner is not entitled to relief under sec_6015 because he does not meet the requirement of subparagraph b that there be an understatement_of_tax attributable to erroneous items of one individual filing the joint_return sec_6015 ii sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom he or she filed the joint_return he or she may elect to limit liability for a deficiency as provided in sec_6015 sec_6015 a i i demattos v commissioner tcmemo_2010_110 slip op pincite petitioner is not entitled to relief under sec_6015 because there was no deficiency iii sec_6015 sec_6015 provides alternative relief for a requesting spouse who does not qualify under sec_6015 or c sec_6015 porter v commissioner t c pincite sec_6015 permits relief from joint_and_several_liability if it would be inequitable to hold the requesting spouse liable for any unpaid tax or any deficiency under sec_6015 the secretary may grant equitable relief to a requesting spouse on the basis of the facts and circumstances petitioner bears the burden of proving that he is entitled to equitable relief under sec_6015 see rule a porter v commissioner t c pincite the commissioner issued revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 to provide guidance for determining whether a taxpayer is entitled to equitable relief from joint_and_several_liability revproc_2013_34 supra is effective for all requests for equitable relief pending on or after date including those before a federal court id sec i r b pincite while the court may consider the guidance set forth in revproc_2013_34 supra we are not bound by it our determination ultimately rests on an evaluation of all the facts and circumstances see 136_tc_432 johnson v commissioner tcmemo_2014_240 at revproc_2013_34 supra provides a three-step analysis for evaluating a request for equitable relief the first step consists of seven threshold conditions that must be met id sec_4 i r b pincite because there is no record of the filed tax_return it is unclear whether the seventh condition that the tax_liability be attributable to the nonrequesting spouse was met the second step of the analysis provides three conditions that if met will qualify a requesting spouse for a streamlined determination of relief under sec_6015 id sec_4 i r b pincite petitioner failed to establish eligibility for a streamlined determination because we are unable to determine whether one requirement that he would suffer economic hardship if not granted relief is met see id petitioner did not provide evidence that he would face economic hardship if relief was not granted hi sec_2016 tax_return reported dollar_figure in income and he has not yet filed a tax_return a third step is available if the requesting spouse satisfies the threshold conditions but fails to satisfy the conditions for a streamlined determination a requesting spouse is eligible for equitable relief under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or deficiency id sec_4 since it is unclear whether petitioner met the seven threshold conditions we will assume that they were met however even with the threshold conditions met petitioner is not eligible for relief pursuant to sec_6015 revproc_2013_34 sec_4 lists the following nonexclusive factors that the irs takes into account when determining whether to grant equitable relief marital status economic hardship in the case of underpayment knowledge or reason to know that the nonrequesting spouse would not or could not pay the underpayment_of_tax reported on the joint income_tax return legal_obligation significant benefit compliance with tax laws and mental or physical health relief may be denied even where a majority of these nonexclusive factors favors relief and vice versa see id sec_3 i r b pincite because of the limited record before us we cannot analyze all of the nonexclusive factors petitioner did not put forth enough evidence to show that he is entitled to equitable relief and therefore he did not meet his burden_of_proof see rule a porter v commissioner t c pincite we conclude that it would not be inequitable to deny petitioner relief under sec_6015 to reflect the foregoing decision will be entered for respondent
